DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior of record does not disclose or suggest a light source section that outputs first light that belongs to a first wavelength band; a first polarization separator that transmits in a first direction a first polarization component of the first light incident from the light source section along the first direction and reflects a second polarization component of the first light in a second direction that intersects the first direction; a second polarization separator that is disposed in a position shifted in the first direction from the first polarization separator, reflects in the second direction the first polarization component incident from the first polarization separator along the first direction, transmits a third polarization component of second light that belongs to a second wavelength band different from the first wavelength band in a third direction that is opposite the second direction, and reflects a fourth polarization component of the second light in a fourth direction that is opposite the first direction; a diffuser that is disposed in a position shifted in the second direction from the first polarization separator, diffuses the second polarization component incident from the first polarization separator along the second direction, and causes the diffused second polarization 
The closest prior art of record, Kurata (United States Patent Application
Publication 2020/0285138 A1) discloses a source device configured to emit a light beam in a first direction, comprising: a first exit position from which a first colored light beam is emitted (see 12 in fig.2); a second exit position which is located at a second direction side of the first exit position (See 1 in fig.2), and from which a second colored light beam longer in wavelength than the first colored light beam is emitted (compare red to green in fig.2); a third exit position which is located at a third direction side of the first exit position (see 9 in fig.2), and from which a third colored light beam shorter in wavelength than the first colored light beam is emitted (see blue and compare to red) but does not disclose a second polarization separator that is disposed in a position shifted in the first direction from the first polarization separator, reflects in the second direction the first polarization component incident from the first polarization separator along the first direction, transmits a third polarization component of second light that belongs to a second wavelength band different from the first wavelength band in a third direction that is opposite the second direction, and reflects a fourth polarization 
Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kurata to meet the limitations of claim 1 with relying on the applicant’s specification and thus constitute improper hindsight.
Claims 2-10 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882